Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 1-20 are allowed over the prior arts. 
Claim 1 recites an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory;  
5the at least one processing device being configured to perform steps of: 
obtaining event metadata for a plurality of events published by one or more event sources to an event platform, the event metadata comprising static event tags for respective ones of the plurality of events; 
generating one or more dynamic event tags having an association with one or more 10event types based at least in part on analysis of real-time event traffic, the real-time event traffic comprising a subset of the plurality of events published by the one or more event sources to the event platform over a designated time period; 
training a machine learning model utilizing the static event tags for respective ones of the plurality of events and the association of the one or more dynamic event tags with the one 15or more event types; 
receiving a query comprising one or more event parameters; and 
providing a response to the query by utilizing the trained machine learning model to match one or more of the plurality of events with the one or more event parameters in the query.
Claim 15 recites a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform steps of claim 1. Claim 18 recites a corresponding method. 
Most relevant prior art US 2021/0256221 A1 teaches a system for event based analysis (Abstract and ¶132, event based analysis system 1100A) for generating one or more dynamic event tags having an association with one or more 10event types based at least in part on analysis of real-time event traffic (¶¶133-34, analyzing information sources in real time according to one or more topic models to tag one or more documents with topics; ¶148, documents determined according to the moving window is analyzed and tagged according to merged topics; ¶148, the tagging map ), the real-time event traffic comprising a subset of the plurality of events published by the one or more event sources to the event platform over a designated time period (¶¶143-44, process begins by determining a moving time window for ingesting documents from information sources such as ¶75, broadcasting news; ¶76, tweets; ¶77, Facebook posts; ¶149, such analysis continues over time to see how topic groups and individual topics change over time; ¶149, topics and merged topic groups that have an increased or decreased velocity (rate of change) are noted over time);
training a machine learning model utilizing the association of the one or more dynamic event tags with the one or more event types (¶150, the topics and tagged documents are then sued to train a new topic model and/or retrain an old topic model; ¶¶107-108, training RBM neural network).
US 2012/0117484 A1 teaches a system for automatically extracting metadata from both static and dynamic content (¶24). In particular, static content (e.g., wiki page) is relatively static in contrast to frequently updated information such as emails and real simple syndication feeds (¶25). While static content such as wiki can and does change over time, but at a slower pace than the designated dynamic content (¶25; examples of dynamic content includes chat, instant messaging messages, social network status update, blog posts per ¶26). The metadata extracted comprises author, timestamp, message body, message title or subject, tags, and recipients (¶26).
The most relevant prior arts of record, alone or in combination, failed to reach or render obvious the combination of limitations set forth in claims 1, 15, and 18. 
For these reasons, Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 7865546 B1 teaches a relational data model for database allocation and search where basic entities are modeled as predicates where temporal predicates (dynamic events) that change over time while non-temporal predicates (static events) do not (Col 7, Row 58 – Col 8, Row 4). In particular, user queries can specify monitoring rules comprising temporal and non-temporal predicates (Col 5, Rows 22-40 and Col 8, Rows 30-44) where user queries (temporal and non-temporal predicates) are defined in conjunctive normal form (Col 7, Rows 1-9).
US 2019/0074987 A1 discloses a system for organizing meeting (i.e., dynamic) content by aggregating metadata for the related meetings and terms included in recordings of the related meetings (Abstract). The system aggregates metadata such as timestamp, word confidence in the word at a location, count indicating the number of co-occurring words within word’s starting and end time stamps (¶50). The system removes stop words, and group related terms into topics after performing stemming, semantic analysis and lemmatization of terms (¶51). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        06/18/2022